Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/28/2022 has been entered.
DETAILED ACTION
The following Non-Final office action is in response to application 17/308768 filed on 11/28/2022. 
Status of Claims
Claims 1-24 are currently pending and have been rejected as follows. 
Response to Amendments
New rejections under 35 USC 103 are issued below.  
Response to Arguments
Applicant’s prior art arguments and amendments have been fully considered but they are moot in light of the newly cited Ng and Edwards references.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-12, 16-20 and 24 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Broadwell et al, US Publication No. 2006/0229957 A1, hereinafter Broadwell in view of
Ng et al., US Publication No. 20150186814 A1, hereinafter Ng, in view of
Henrich et al, US Publication No. 20130041714 A1, hereinafter Henrich, in view of
Madhavapeddi et al, US Publication No. 20100100377 A1, hereinafter Madhavapeddi, in even further view of
Edwards et al., US Publication No. 2010/0198631 A1, hereinafter Edwards. As per,

Claims 1, 9, 17
Broadwell teaches
A computer-implemented method comprising: /
A data processing system comprising: one or more hardware processors; a non-transitory computer-readable medium having instructions embodied thereon, the instructions, when executed by the one or more processors, cause: /
One or more non-transitory computer readable storage media storing sequences of instruction which when executed cause one or more hardware processors to perform a computer- implemented method comprising: (Broadwell [0034] “The server 108 includes one or more processors 312 […] The server 108 also includes a program memory 302, a data memory 310, and random access memory (RAM) 311. Additionally, the processor 312 is communicatively coupled with a computer readable media drive 314”)
receiving, by a server computer, a selection of a supplier identifier that identifies a first supplier during a supplier onboarding process in an e-procurement system; (Broadwell fig. 1; fig. 2; [0009] “[0009] “checking a central supplier financial health repository to determine whether a current financial health report exists for a specific supplier;” [0029] “This interface provides convenient, user-friendly access to information provided by the procurement community as well as step-by-step instructions for a new user or potential supplier to conveniently initiate the process for establishing a business relationship with the corporation.”)
querying a digital data repository of the e-procurement system for a first data record corresponding to the supplier identifier; (Broadwell [0009] “checking a central supplier financial health repository to determine whether a current financial health report exists for a specific supplier”)
[…];
[…];
before the first supplier is approved in the e-procurement system, generating a custom digital data entry form representing the request to the first supplier […]; (Broadwell fig. 2; fig. 4; [0029] “This interface provides convenient, user-friendly access to information provided by the procurement community as well as step-by-step instructions for a new user or potential supplier to conveniently initiate the process for establishing a business relationship with the corporation.”)
[…];
[…] ;
[…].
Broadwell does not explicitly teach, Henrich however in the analogous art of supplier analytics teaches
in response to locating the first data record, identifying a supplier risk score associated with the supplier identifier, the supplier risk score including a plurality of component risk score values; (Henrich fig. 3 noting the plurality of component risk score values; [0060] “a user may utilize GUI 300 to calculate and/or view supplier health score 62 and/or overall relationship health score 64. For example, as shown in FIG. 3, GUI 300 may display information security risk score 52, business continuity risk score 54, operational risk score 56, supply chain risk score 58, and/or financial risk score 60, supplier health score 62, overall supplier relationship health score 64 and associated supplier data 25”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Broadwell’s supplier procurement to include the risk score including a plurality of component risk scores, mapping each of the plurality of component risk scores to information identifiers and generating data input forms mapped to component risk scores and suppliers in view of Henrich in an effort to summarize key supplier data and enable quick and reliable access to supplier risk information (see Henrich ¶ [0007] & MPEP 2143G).
Broadwell / Henrich do not explicitly disclose, Ng however in the analogous art of data collection teaches
before the first supplier is approved in the e-procurement system, generating a unique mapping table that maps each component risk score value of the supplier risk score to one or more respective different information request identifiers of a plurality of information request identifiers, each information request identifier comprising a question or statement for a request to the first supplier for information associated with the respective component risk score value in the unique mapping table; (Ng [0030] “the characteristic elements and technical-profile elements may include text-based expressions such as statements, questions or the like, which may be applicable to products and manufacturing suppliers. The characteristic elements may relate to characteristics of a particular product and include, for example, questions related to its technological maturity, its complexity, its criticality to the program and/or its on-time delivery, the availability of alternative product(s), and the like. The technical-profile elements may relate to characteristics of a particular manufacturing supplier and/or its past performance. More particularly, for example, the technical-profile elements may include questions related to a supplier's technical performance, infrastructure, organizational structure, sub-tier management, domicile, cooperation, communication, risk management, ability to work with an integrated schedule, whether the supplier controls a key technology;” [0032]; [0047] “The self-assessor 308 may be configured to generate a self-assessment of the customer, with the self-assessment including self-assessment elements for respective risk factors of a technical risk assessment such as that generated by the above-described supplier risk identification system 104, 200. Similar to the risk factors, the self-assessment elements may include text-based expressions such as statements, questions or the like;” [0048] “Each of the self-assessment elements of the self-assessment may be related to one or more characteristic elements and technical-profile elements. This may occur, for example, through the respective risk factors to which the characteristic element(s) and technical-profile element(s) are related. Or in some examples, the relationship may occur more directly between each of the self-assessment elements and characteristic element(s) and technical-profile element(s).”)
[…] and comprising the one or more information request identifiers that are mapped to the component risk score values associated with the selected supplier identifier based on the unique mapping table; (Ng [0030]; [0031] “The risk-rating applicator 206 may be configured to receive assignment of quantitative risk ratings to respective characteristic elements and respective technical-profile elements based on applicability of the respective characteristic elements to a particular product and a particular manufacturing supplier. The risk-rating applicator may receive these assignments from an input system;” [0032]) 
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Broadwell’s supplier procurement and Henrich’s component risk scores to include each request identifier comprising a question or statement to the supplier for information related to a component of the risk score in view of Ng in an effort to improve overall program performance involving the supplier (see Ng ¶ [0007] & MPEP 2143G).
Broadwell / Henrich / Ng do not explicitly teach, Madhavapeddi however in the analogous art of data collection teaches
digitally transmitting, to the first supplier, a message containing one or more hyperlinks that invoke operation of the e-procurement system at a security sandboxed webpage, the security sandboxed webpage displaying the custom digital data entry form, and the custom digital data entry form prompting the first supplier to supply the requested information corresponding to each information request identifier; (Madhavapeddi [0012] “create forms that end-users connect to and complete via any number of data entry methods … the system allows a form developer to establish means for providing access to the form, such as a telephone number or uniform resource locator (URL). The form developer may also set access limits on the form, such as which users may access the form, how and when those users may access the form, and a technique for authorizing or authenticating those users … In some examples, the system may offer a development "sandbox"  … communications options are possible, including … communications via email, communications via URLs (e.g., HTML-based forms), etc.”)
receiving, from the first supplier, the requested information corresponding to each information request identifier via the custom digital data entry form of the security sandboxed webpage;  (Madhavapeddi [0012] “These fields may be included to receive specific information, such as the name of the person filling out the form, or may be free-form, allowing a user to provide a continuous stream of information”)
Broadwell, Henrich, Ng and Madhavapeddi are analogous prior art because all three teach requesting and collecting information from suppliers. Broadwell,  Henrich, and Ng disclose collecting more information from a supplier in an e-procurement system. While Broadwell,  Henrich, and Ng do not explicitly disclose a security sandboxed webpage, Madhavapeddi teaches collecting information in a sandbox communicated via email and URLs. 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is in the substitution of the sandboxed form of Madhavapeddi for the custom digital data entry form of Broadwell and Henrich. Thus, it would be obvious to substitute the known sandboxed form of Madhavapeddi for the custom digital data entry form of Broadwell,  Henrich, and Ng.
Broadwell / Henrich / Ng / Madhavapeddi do not explicitly teach, Edwards however in the analogous art of data collection teaches
in response to receiving the requested information corresponding to each information request identifier from the first supplier, updating the supplier risk score to an updated supplier risk score associated with the supplier identifier in the unique mapping table based ATTORNEY DOCKETPATENT APPLICATION088813.027317/308,7683 of 13on the requested information corresponding to each of the component risk score values contributed by the first supplier. (Edwards [0023] “The risk element scores and the CSRI in some embodiments as described herein are obtained through supplier stratification. A tier level is calculated for the supplier in part based on answers provided to a series of multiple choice questions, wherein the multiple choice questions are used to identify and measure risk elements associated with the supplier;” [0029] “The ERL is calculated in at least some embodiments from the answers provided to the first sixteen questions of the supplier stratification tool … If the answers selected provide an ERL of medium or high, then the rest of the questions provided by the supplier stratification tool are answered and evaluated, resulting in assignment of a proposed tier level for the supplier”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Broadwell’s supplier procurement, Henrich’s component risk scores, Ng’s information request identifiers, and Madhavapeddi’s secure webpage to include updating the supplier risk score based on the requested information in view of Edwards in an effort to manage and mitigate risks posed (see Edwards ¶ [0039] & MPEP 2143G).
Claims 2, 10, 18
Broadwell teaches
further comprising: in response to determining that the digital data repository does not include a record matching the selected supplier identifier, generating the supplier risk score for the selected supplier identifier and storing the supplier risk score in a new record in the digital data repository that matches the selected supplier identifier.  (Broadwell [0049] “the supplier financial health management repository 107 is checked to see if a current record exists. […] if a current report does not exist, the report is requested, at step 608, using the web portal […] The requester and the supplier financial health management repository 107 receive copies of the SER report, at step 618”)
Claims 3, 11, 19
Broadwell teaches
the supplier risk score representing a risk that the supplier will default on a supply transaction and being calculated based on a plurality of data items that represent historic performance of the supplier.  (Broadwell [0045] “A "high risk" rating indicates the supplier is currently highly vulnerable to nonpayment or is actually in payment default;” [0053] “For example, a "Low Risk" supplier may have a D&B rating of 1, 2, 3 or 4, which indicates an historical probability of failure of less than 0.2%.”)
Claims 4, 12, 20
Broadwell teaches
the supplier risk score representing a risk that the supplier will default on a supply transaction and is calculated based on a financial score value that represents a rating of the supplier based upon one or more of: a third-party credit rating score value, a count of previous late payments, a representation of whether the supplier has ever entered bankruptcy, a judicial score value that represents a number of lawsuits filed against the supplier, and a news sentiment score value that represents a sentiment value calculated by third-party sentiment calculation services based upon sentiments expressed in social media postings about the supplier.  (Broadwell [0039] “the Dun & Bradstreet Supplier Evaluation Risk (SER) score is used as an exemplary reporting agency, it is within the scope of the present invention to use reports or scores generated by other credit reporting or financial health service reporting companies. Other exemplary reporting services include Moody's, Standard & Poor's, and Fitch. The SER provides information and analyses that can assist a corporation in assessing the risk of doing business with a particular supplier. The SER provides an objective, third-party opinion of potential suppliers;” [0045] “A "high risk" rating indicates the supplier is currently highly vulnerable to nonpayment or is actually in payment default;” [0053] “For example, a "Low Risk" supplier may have a D&B rating of 1, 2, 3 or 4, which indicates an historical probability of failure of less than 0.2%”)
Claims 8, 16, 24
Broadwell teaches
the existing supplier having been onboarded during a supplier onboarding process in the e-procurement system.  (Broadwell [0038] “This Supplier On-Ramp is also utilized by existing suppliers to purchase an updated D&B report”)

Claims 5, 13, and 21 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Broadwell in view of Henrich in view of Ng in further view of Madhavapeddi in further view of Edwards and in even further view of
Rosenburg et al, US Publication No. 2014/0114962 A1, hereinafter Rosenburg. As per,
Claims 5, 13, 21
Broadwell / Henrich / Ng / Madhavapeddi / Edwards do not explicitly teach, Rosenburg however in the analogous art of supplier analytics teaches
further comprising: generating a unique mapping of each financial score value, judicial score value, and news sentiment score value to one or more information request identifiers, the financial score value, judicial score value, and news sentiment score value associated with the selected supplier. (Rosenburg [0080] “"Risk Event" comprises an event from a Risk Category/Subject that may have a negative impact on a Supplier or Supplier Category. These may include environmental events (including, but not limited to […] economic events (news of layoffs, plant closings, bankruptcy, […] legal/litigation events (patent infringement, customer/shareholder lawsuits, government agency investigations or inspections, compliance issues, sanctions, watch lists, and other legal problems);” [0101] “an embodiment Generates for Graphical Display another variation of a dashboard (300) that may be expanded or collapsed to display varying levels of data […] An embodiment Calculates and Generates for Graphical Display a summary view (320) of the Risk Score across all Risk Categories (230) for a given Supplier”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Broadwell’s supplier procurement, Henrich’s component risk scores, Ng’s information request identifiers, Madhavapeddi’s secure webpage and Edwards’ updated scoring to include mapping risk score data to information identifiers and generating data input forms associated with the risk score and supplier in view of Rosenburg in an effort to proactively mitigate risks associated with suppliers (see Rosenburg ¶ [0065] & MPEP 2143G).


Claims 6-7, 14-15, and 22-23 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Broadwell in view of Henrich in view of Ng in further view of Madhavapeddi in further view of Edwards and in even further view of
Glanville et al, US Publication No. 2014/0344179 A1, hereinafter Glanville. As per,

Claims 6, 14, 22
Broadwell teaches
further comprising: in response to determining that the updated supplier risk score associated with the selected supplier identifier value is above a threshold value, […] approving the selected supplier in the e-procurement system.  (Broadwell [0045] “if the potential supplier is approved (i.e. the potential supplier poses a low risk and matches corporate needs), the information concerning this supplier is sent to a supplier set-up team, at step 508, and the supplier is contacted with the decision to pursue and provide quoting opportunities, at step 510.”)
Broadwell / Henrich / Ng / Madhavapeddi / Edwards do not explicitly teach, Glanville however in the analogous art of supplier analytics teaches
[…] automatically approving […] (Glanville [0060] “Supplier management process automation may facilitate the collection of company profile information from a supplier into the procurement application of the buying organization. A workflow provided to a supplier user may be automatically initiated to collect all required company profile information … With an approval or a rejection, a supplier user may be notified”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Broadwell’s supplier procurement, Henrich’s component risk scores, Ng’s information request identifiers, Madhavapeddi’s secure webpage and Edwards’ updated scoring to include automated rejection or approval of a supplier in view of Glanville in an effort to provide enhanced and improved supplier management (see Glanville ¶ [0027] & MPEP 2143G).
Claims 7, 15, 23 
Broadwell teaches
further comprising: in response to determining that the updated supplier risk score associated with the selected supplier identifier value is below a threshold value, […] rejecting the selected supplier from being onboarded in the e-procurement system.  (Broadwell [0045] “the financial health report is reviewed … If it is not within the corporation's best interest to pursue the relationship at the present time (i.e. the potential supplier poses too high a risk … then a rejection letter is sent to the potential supplier”)
Broadwell / Henrich / Ng / Madhavapeddi / Edwards do not explicitly teach, Glanville however in the analogous art of supplier analytics teaches
[…] automatically rejecting […] (Glanville [0060] “Supplier management process automation may facilitate the collection of company profile information from a supplier into the procurement application of the buying organization. A workflow provided to a supplier user may be automatically initiated to collect all required company profile information … With an approval or a rejection, a supplier user may be notified”)
The rationales to modify/combine the teachings of Broadwell / Henrich / Ng / Madhavapeddi / Edwards with/and the teachings of Glanville are presented in the examining of claim 6, 14, 22 and incorporated herein.	


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20050203821 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624